Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy A. Michael and Melinda V. Michael appeal the district court’s orders granting summary judgment and denying their Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Michael v. Kiawah Island Real Estate LLC, No. 2:11-cv-02709-RMG, 2012 WL 3945483 (D.S.C. Sept. 10, 2012; Oct. 5, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.